Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-9, 12-13, 15-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wodnicki (US 2011/0071397 A1).
Regarding claims 1, 15, and 18, Wodnicki discloses a multidimensional transducer array system, the system comprising:
an acoustic array having transducer elements distributed in a grid over two dimensions [0052 FIG. 5 illustrates a further embodiment of a transducer assembly 500 showing multiple sensor arrays 510, 515, 520, 525; 0092 The device is a 2.5 cm 2D tileable module with> 16,000 transducer sub-elements spaced at a pitch of 185 um in X and Y dimensions.];
a silicon interposer having a first surface with conductors electrically connected to the acoustic array [0044 The modular sensor assembly is composed of a series of sensor/ASIC modules. Each of the modules is composed of an interposer that serves as an intermediate substrate for ASIC's on the backside and sensor arrays on the front-side.], the conductors extending in the silicon interposer to a second surface opposite the first surface [0079 The signals in one example 
an integrated circuit having transmit and/or receive circuits for ultrasound scanning with the acoustic array, the integrated circuit electrically connected to the conductors on the second surface of the silicon interposer [abstract tileable modules have a plurality of transducer cells forming a sensor. an interposer coupled on a first side of the plurality of transducer cells by a plurality, one or more integrated circuits coupled to a second side of the interposer ].
(claim 18: electrically connecting the acoustic elements to pads of the integrated circuit through the wafer and wiring layer [fig. 14 cMUT #1400 and interposer with plating on pads #1422 combine to as part of module assembly #1430])

    PNG
    media_image1.png
    819
    423
    media_image1.png
    Greyscale

Regarding claim 2, Wodnicki teaches the multidimensional transducer array system of claim 1 wherein the conductors include vias formed in the silicon interposer [0081 A further aspect includes stacking additional die on the integrated circuit side using through Silicon vias (TSV's) in the die.].
Regarding claim 3, Wodnicki teaches the multidimensional transducer array system of claim 1 wherein the silicon interposer comprises deposited wiring layers changing the conductors from a pitch of the elements to a pitch of pads of the integrated circuit [0047 Signal routing within the interposer serves two functions: first it provides for redistribution of the sensor signal com1ections between the control ASICs and the sensor arrays in order to accommodate mismatch in pitch between the two arrays.].
Regarding claim 6, Wodnicki teaches the multidimensional transducer array system of claim 1 further comprising a flexible circuit material positioned between the acoustic array and the silicon interposer [0011 Arrays of such assemblies have been built using, for example, flex-based interconnect or wire bonding. Stacked assemblies have been built using interposers and flip-chip bonding of multiple components.].
Regarding claim 8, Wodnicki teaches the multidimensional transducer array system of claim 1 wherein the integrated circuit comprises two or more tiled chips connected with the silicon interposer [abstract assembly includes one or more tileable modules coupled together].
Regarding claim 9, Wodnicki teaches the multidimensional transducer array system of claim 1 wherein silicon interposer comprises two or more tiled chips [abstract assembly includes one or more tileable modules coupled together].
Regarding claim 12, Wodnicki teaches the multidimensional transducer array system of claim 1 wherein electrical joints on the first surface are larger than electrical joints on the second surface [fig. 5 shows high-density bumps #535 which appear physically larger than bumps #565].
Regarding claim 13, Wodnicki teaches the multidimensional transducer array system of claim 1 wherein the integrated circuit is in direct contact with the silicon interposer [0058 buffering for receive channels via imaging electronics 875. The electrical connections to the external 
Regarding claim 16, Wodnicki teaches the transducer array system of claim 15 wherein the wafer chip comprises a silicon chip with vias at a pitch of the transducer elements, a conductor distribution layer altering from the pitch of the transducer elements to a pitch of pads of the integrated circuit chip [fig. 5 shows #535 top bump connections with thirteen elements and #565 shows bottom connectors with the same element count but with a closer pitch than the top side].
Regarding claim 20, Wodnicki teaches the method of claim 18 wherein connecting comprises connecting the wafer part and wiring layer to the integrated circuit, and then connecting the wafer part to the array [fig. 5 shows three elements/layers including top transducer modules, interconnect/interposer, and integrated circuit on bottom].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 10-11, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki (US 2011/0071397 A1) as applied to claim 3 above, and further in view of Wodnicki2008 (US 2008/0273424 A1).
Regarding claims 4 and 19, Wodnicki teaches through silicon vias for routing electrical signals through interposer and surface solder bumps for attaching multiple dies. However Wodnicki does not explicitly teach … and yet Wodnicki2008 teaches the multidimensional transducer array system of claim 3 wherein the deposited wiring layers comprise wafer process layers formed with a back-end- of-line or redistribution layer wafer fabrication [0036-0037 conductive path includes a horizontal section to accommodate the misalignment between the transducer cell and the circuit cell … redistribution system comprising a plurality of conductive paths formed in the flexible circuit assembly].
It would have been obvious to form electrical connections as in Wodnicki, with the redistribution layer processing steps as discussed in Wodnicki2008 for the purpose of matching unequal pitches between the top and bottom contacts (Wodnicki2008) [0036-0037].
Regarding claim 5, Wodnicki teaches dicing of the cMUT wafer [0072]. Wodnicki does not explicitly teach … and yet Wodnicki2008 teaches the multidimensional transducer array system of claim 1 wherein the transducer elements are separated by kerfs [0029 isolated … electrodes … by a series of spaces or kerfs … by parallel sawing of the transducer components] and each comprise a matching layer [0029 one or more matching layers], a piezoelectric [0005 acoustic transducer cells … piezoelectric or micro-machined transducers], a de-matching layer [0032 ASICs … dematching layer having high acoustic impedance], and a signal electrode, the signal electrodes electrically connected to the conductors [0029 piezoelectric material such as lead 
It would have been obvious to support dicing of the cMUT wafer as taught by Wodnicki, by leaving spaces/kerfs as taught by Wodnicki2008 so that there’s room for cutting the wafer cleanly.
Regarding claim 10, Wodnicki as modified by Wodnicki2008 teaches the multidimensional transducer array system of claim 1 further comprising an adaptor between the acoustic array and the silicon interposer, the adaptor having a curved surface on which the acoustic array rests as a curved array [fig. 1 shows transducer elements #103 with thin flexible ASIC layer #105 between elements and interface connector #106 (i.e., interposer); 0074 indicates that thinned ASICs #106 are suitable for curved arrays].
It would have been obvious to combine the stacked interconnect layers as taught by Wodnicki, with the thin flexible intermediate layers as taught by Wodnicki2008 because flexible ASICs are suitable for curved arrays (Wodnicki2008) [0074].
Regarding claim 11, Wodnicki as modified by Wodnicki2008 teaches the multidimensional transducer array system of claim 1 wherein two layers of flexible circuit material are between the silicon interposer and the acoustic array [fig. 1 shows transducer elements #103 with thin flexible ASIC layer #105 between elements and interface connector #106 (i.e., interposer); 0074 describes that thinned ASICs are thinned to provide a flexible module suitable for curved arrays (i.e., ASICs plural means multiple layers taught)].
Regarding claim 21, Wodnicki as modified by Wodnicki2008 teaches the method of claim 20 wherein connecting the wafer part to the array comprises connecting the array to a first flexible circuit material, connecting the wafer part to a second flexible circuit material, and connecting the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki (US 2011/0071397 A1) as applied to claim 3 above, and further in view of Carlson (2007, IEEE).
Regarding claim 7, Wodnicki does not explicitly teach … and yet Carlson teaches the multidimensional transducer array system of claim 1 wherein one or more passive electrical components are integrated within the silicon interposer and are electrically connected to the integrated circuit [sec. introduction The layers are stacked and interconnected by means of area array through-wafer interconnects (TWIs) [1,2]. These 3-D stacks, shown schematically in Figure 1, can be envisioned to contain, in addition to the active device layers, interposers with passive devices, such as inductors, resistors and capacitors.].
It would have been obvious to incorporate into the interposer as taught by Wodnicki, the passives as taught by Carlson because placing of passives in the separate interposer layer preserves costly real estate and facilitates known good die processing for increased yield (Carlson) [sec. introduction].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki (US 2011/0071397 A1) as applied to claim 3 above, and further in view of Wodnicki2008 (US 2008/0273424 A1).
Regarding claim 14, Wodnicki does not explicitly teach … and yet Chen teaches the multidimensional transducer array system of claim 1 wherein the silicon interposer has vias with polymer liners [title novel interposer with polymer liner and silicon pillars with ultra low resistivity through silicon vias (TSVs)].
It would have been obvious to replace the through silicon vias as taught by Wodnicki, with the through silicon vias combined with polymer liner as taught by Chen because enhanced thermal, mechanical, and electrical performance are expected (Chen) [sec. iv. conclusion].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki (US 2011/0071397 A1) as applied to claim 15 above, and further in view of Mehi (US 2007/0239001 A1).
Regarding claim 17, Wodnicki does not explicitly teach … and yet Mehi teaches the transducer array system of claim 15 wherein the wafer chip directly contacts the integrated circuit chip through electrical connections [fig. 9 shows interposer wire bonded to FR4 printed circuit board support, however fig. 11a and [0024] describes transducer mounting without an interposer wire bounded to circuit board; 0112 PZT stack is surface mounted onto the circuit board directly by, for example, means of a series of gold ball bumps].
It would have been obvious to eliminate the interposer as taught by Wodnicki, and directly surface mount the piezoelectric transducer to the circuit board using solder bumps because the rigidized central portion of the circuit board can provide the same functionality as the interposer (Mehi) [0112].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645